Exhibit 10.10

SECOND AMENDMENT TO THE

GENTIVA HEALTH SERVICES, INC.

2005 NONQUALIFIED RETIREMENT PLAN

WHEREAS, Gentiva Health Services, Inc. (the “Company”) maintains the Gentiva
Health Services, Inc. 2005 Nonqualified Retirement Plan (the “Plan”); and

WHEREAS, Section 10.3 provides that the Benefits Committee may amend the Plan
from time to time, to the extent that the amendment does not result in increased
costs to the Company; and

WHEREAS, the Benefits Committee wishes to amend the Plan to clarify that the
definition of Total Compensation is the statutory safe harbor definition of
compensation under Section 415(c)(3) of the Internal Revenue Code of 1986, as
amended;

NOW THEREFORE, the Plan is amended as follows:

FIRST

Section 2.30 is hereby amended in its entirety to read as follows:

2.30 Total Compensation means:

(a) As determined by the Plan Administrator, an Employee’s wages, salaries, fees
for professional services, and other amounts received (without regard to whether
or not an amount is paid in cash) for personal services actually rendered in the
course of employment with the employer maintaining the Plan, to the extent that
the amounts are includible in gross income (or to the extent amounts would have
been received and includible in gross income but for an election under Code
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)).

(b) In the case of an Employee who is a self-employed individual within the
meaning of Code section 401(c)(1) and the regulations issued thereunder, the
term “Total Compensation” means, as determined by the Plan Administrator, the
Employee’s earned income (as described in Code section 401(c)(2) and the
regulations issued thereunder), plus amounts deferred at the election of the
Employee that would be includible in gross income but for the rules of Code
section 402(e)(3), 402(h)(1)(B), 402(k), or 457(b).

(c) Total Compensation as defined in subsections (a) and (b) above, as
applicable, shall exclude the following items (even if includible in gross
income), as determined by the Plan Administrator:

(1) Contributions (other than elective contributions described in Code section
402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) made by the employer to a plan
of deferred compensation (whether or not qualified) to the extent that the
contributions are not includible in the gross income of the Employee for the
taxable year in which contributed.



--------------------------------------------------------------------------------

(2) Any distributions from a plan of deferred compensation (whether or not
qualified), regardless of whether such amounts are includible in the gross
income of the Employee when distributed;

(3) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Treasury Regulations section
1.421-1(b));

(4) Amounts realized when restricted stock or other property held by an Employee
either becomes freely transferable or is no longer subject to a substantial risk
of forfeiture;

(5) Amounts realized from the sale, exchange, or other disposition of stock
acquired under a statutory stock option;

(6) Other amounts that receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts that are described in Code section 125); and

(7) Other items of remuneration that are similar to any of the items listed in
subsections (1) through (6) above (e.g., reimbursement or other expense
allowances, fringe benefits (cash and noncash), moving expenses, welfare
benefits).

(d) Notwithstanding the foregoing, Total Compensation paid after an Employee has
experienced a severance from employment (within the meaning of Treasury
Regulations section 1.415(a)-(1)(f)(5)) shall not be taken into account under
this Plan.

(e) The definition of Total Compensation in this Section 2.30 is intended to
comply with the safe harbor definition prescribed in Treasury Regulations
section 1.415(c)-2(d)(2) and, except as otherwise provided in this Section 2.30,
the determination of an Employee’s Total Compensation shall be made in
accordance with Code section 415(c)(3) and the applicable regulations
thereunder.

SECOND

The effective date of this Second Amendment shall be January 1, 2008.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Benefits Committee hereby adopts this Second Amendment
to the Gentiva Health Services, Inc. 2005 Nonqualified Retirement Plan.

 

BENEFITS COMMITTEE

/s/ John R. Potapchuk

John Potapchuk

/s/ Douglas Dahlgard

Doug Dahlgard

/s/ Kevin Marrazzo

Kevin Marrazzo

/s/ Brian Silva

Brian Silva

Dated: As of December 29, 2008

 

3